Case 3:18-cV-02503-BTl\/|-l\/|DD Document6 Filed 01/04/19 Page|D.25 Pagelon

Eti_'_lnt Forrn

 

United States District Court
SOUTHERN DISTR|CT OF CALIFORN|A

 

 

 

DARREN D. NERO l,|aintim Civil No. ‘l 8~cv-02503~BEN-MDE
V- PRO HAC VICE APPLlCATlON
VlTAL SOLUTIONS, INC., permian Darren D. Nero
Parly chresented
1. Marwan R. Daher hereby petition the above entitled court to permit me
lhpplicant)

to appear and participate in this case and in support of petition state:
My firm nantc; Sulaimar\ Law Group_ Ltd.
Street address: 2500 South Hi_ghland Avenuc, Suite 200
City, State, ZIP:Lombard, illinois 60148
Phone number: (630) 575~818}

 

 

 

Email: ntdaher@sulaimanlaw.com
That on 5/2/20| 7 _ I was admitted to practice before State Bar of` ltlinois
(t)atc) [Namc of Conrt)

and am currently in good standing and eligible to practice in said court,
that l am not currently suspended or disbarred in any other court, and
that l C] have) E<] have not) concurrently or within the year preceding this application made
any pro hac vice application to this court.
(it' previous application made, comptctc the following)

Title of` case

 

Case Number Date of Application__m______

App|ication: l:l Granted [] Denicd
l declare under penalty of perjury that the foregoing iM

(Sign:tturc o|' Appiic:in|)

 

 

DES!GNATION OF LOCAL COUN
I hereby designate the below named as associate local counsel.

Nicholas M. Wajda (310) 997-0471
(Namc] (`I'ctcphonc)

Wajda Law Group, APC

[Firm)

l 1400 West Olympic Blvd, Suite 200M Los Angel§y/)

(Strcct) (City) //(%:odc)

(Signaturc of Appllcnnt)/

Mrc/ u[` Dcsigncc i\ltcmc_v}

I.

 

 

 

 

 

I hereby consent to the above designation

 

 

Case 3:18-cV-02503-BTl\/|-l\/|DD Document6 Filed 01/04/19 Page|D.26 PageZon

Pro Hac Vice (For this one particular occasion)

An attorney who is not a member of the California State Bar, but who is a member in good standing of,
and eligible to practice before, the bar of any United States court or of the highest court of` any State or
of any Territory or lnsular possession of the United States, who is of good moral character, and who has
been retained to appear in this Court, be permitted to appear and participate in a particular case. An
attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply to
him/herz (l) he/she resides in Califomia, (2) he/she is regularly employed in Calif`omia, or (3) he/she is
regularly engaged in business, professional, or other activities in Calii`omia.

The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury

(l) the attomey's residence and office address, (2) by what court lie/she has been admitted to practice
and the date of admission, he/she is in good standing and eligible to practice in said court,

(4) that he/she is not currently suspended or disbarred in any other court, and (5) it`he/she has
concurrently or within the year preceding his/her current application made any pro hac vice application
to this couit, the title and the case number of each matter wherein he made application, the date of
application, and whether or not his/her application was granted He/She shall also designate in his
application a member of the bar of this Court with whom the Court and opposing counsel may readily
communicate regarding the conduct of the case and upon whom papers shall be served. Hc/She shall
file with such application the address, telephone number and written consent of such designee.

_P_`§_e_; $206.00
If application and fee require submission via U.S. Mail, please contact:

CASD Attomey Admissions Clerk
(619) 557-5329

 

